 

Exhibit 10.12

 

AMENDMENT NO. 2

to the

AMENDED AND RESTATED TRUST AGREEMENT

by and between

MORGAN STANLEY

and

STATE STREET BANK AND TRUST COMPANY

 

This AMENDMENT NO. 2 (this “Amendment”), made as of the 1st day of January 2003,
amends the AMENDED AND RESTATED TRUST AGREEMENT, made as of the 30th day of
November 2000, by and between MORGAN STANLEY, a Delaware corporation (the
“Company”), and STATE STREET BANK AND TRUST COMPANY, a Massachusetts trust
company (in its individual capacity, “State Street” and, as trustee under the
Agreement, the “Trustee”), as such Amended and Restated Trust Agreement was
previously amended by Amendment No. 1 thereto, made as of the 1st day of January
2002 (as so amended, the “Agreement”).

 

Capitalized terms used in this Amendment without definition have the meanings
assigned thereto in the Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the parties do hereby agree
to amend the Agreement as follows:

 

1.    Swiss Portfolio and Swiss Participants.    The Company shall from time to
time identify to the Trustee Allocated Shares that correspond to stock units
awarded under the Plan and which shall be deemed to constitute, and shall be
referred to, as the “Swiss Portfolio.” The Company shall also from time to time
identify to the Trustee those Trust Beneficiaries who have been awarded stock
units for which corresponding shares of Stock are held in the Swiss Portfolio.
Such Trust Beneficiaries are referred to as “Swiss Participants.”

 

2    Voting.    Section 7(g) is amended in its entirety to read as follows:

 

“(g) Until such time as the Company amends the Trust to provide otherwise, the
Trustee shall have no discretion or authority to vote Stock held in the Trust by
the Trustee on any matter presented for a vote of the stockholders of the
Company except in accordance with the provisions of this paragraph (g). The
Trustee shall solicit instructions from each Trust Beneficiary who is an active
employee (an “Active Employee”) of the Company or any of its subsidiaries or
affiliates or who has been awarded stock units for which corresponding shares of
Stock are held in the DECAP Portfolio

 

1



--------------------------------------------------------------------------------

(a “DECAP Participant”), as indicated by the Company, as to the manner in which
the shares of Stock held in the Trust corresponding to stock units awarded to
such Trust Beneficiary under the Plans shall be voted, provided, however, that
the Trustee shall not solicit such instructions from Swiss Participants. The
Trustee shall follow any such instructions that are timely received with respect
to such shares of Stock. The Trustee shall vote or tender all Stock held in the
Trust as to which no proper instructions are received (whether corresponding to
stock units awarded to Active Employees or not), including without limitation
shares held in the Swiss Portfolio, in proportion to Stock for which proper
instructions have been received from Active Employees, except that the Trustee
shall not vote or tender any shares of Stock held in the DECAP Portfolio as to
which no proper instructions are received.

 

The Trustee shall communicate or cause to be communicated to each Trust
Beneficiary the provisions of this Agreement relating to the right of such Trust
Beneficiary, while an Active Employee (other than a Swiss Participant) or a
DECAP Participant, to direct the Trustee with respect to the voting of shares of
Stock corresponding to such Trust Beneficiary’s stock units. Such communication
shall also discuss the consequences of an instruction to abstain or withhold
authority to vote and any failure to timely instruct the Trustee.”

 

3.    Savings Clause.    Except as modified herein, the Agreement remains in
full force and effect.

 

IN WITNESS WHEREOF, the Company and State Street have executed this Amendment as
of the date first above written.

 

 

MORGAN STANLEY

By:

 

/S/    WILLIAM J. O’SHAUGHNESSY, JR.

--------------------------------------------------------------------------------

   

Title:    Assistant Secretary

 

 

STATE STREET BANK AND TRUST COMPANY

By:

 

/S/    CHRISTINE R. WALSH

--------------------------------------------------------------------------------

   

Title:    Vice President

 

2